IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-31346
                         Summary Calendar



OLA M. THRASH, on behalf of
Jerry K. Thrash Estate, on
behalf of Dominique D. Gillham,

                                         Plaintiff-Appellant,

versus


KENNETH S. APFEL, COMMISSIONER OF SOCIAL SECURITY,

                                         Defendant-Appellee.

                        --------------------
           Appeal from the United States District Court
               for the Western District of Louisiana
                        USDC No. 5:99-CV-217
                        --------------------
                            July 14, 2000

Before HIGGINBOTHAM, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     On behalf of her foster daughter, Dominique D. Gillham, Ola

M. Thrash appeals from the district court’s order adopting the

magistrate judge’s report and recommendation and affirming the

Commissioner’s denial of Social Security benefits.     Thrash argues

that the Commissioner’s decision was erroneous in light of the

enactment by the Louisiana State Legislature of special

legislation declaring Dominique the child of the Thrashes.     We


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 99-31346
                               -2-

hold that the Commissioner applied the proper legal standards.

See 20 C.F.R. § 404.355(a)(1); United States v. Vernon Home

Health, Inc., 21 F.3d 693, 696 (5th Cir. 1994); Anthony v.

Sullivan, 954 F.2d 289, 292 (5th Cir. 1992); Smith v. Bowen, 862

F.2d 1165, 1166 (5th Cir. 1989).

     AFFIRMED.